RENDERED: OCTOBER 29, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED



                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0697-MR

DIANA MARKLE                                                        APPELLANT


                APPEAL FROM FULTON CIRCUIT COURT
v.            HONORABLE TIMOTHY A. LANGFORD, JUDGE
                      ACTION NO. 19-CR-00086


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                               OPINION
                         AFFIRMING IN PART,
                  VACATING IN PART, AND REMANDING

                                 ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Diana Markle has directly appealed from the final judgment

of the Fulton Circuit Court convicting her of first-degree wanton endangerment,

first-degree possession of a controlled substance (methamphetamine), and several

misdemeanors, for which she received a five-year prison sentence. She was also

ordered to pay various fees and costs. The Commonwealth has conceded that the
trial court impermissibly ordered Markle to pay the public defender fee; therefore,

that part of the judgment is vacated. Otherwise, we find no error or abuse of

discretion and affirm the remainder of the judgment.

             The underlying criminal action arose from an incident on July 9,

2019, when Chief Deputy Ryan Amberg of the Fulton Sheriff’s Office and Officer

Austin Matheny of the Fulton Police Department stopped a van driven by Markle.

Chief Deputy Amberg had recognized her front seat passenger, Greg Watts, and

knew he had an active warrant from Graves County. The officers stopped the van

after Markle veered over the yellow line. Her two great-grandchildren were in the

back seat in car seats. Markle originally gave the officers a false name, but when

Chief Deputy Amberg saw a pill bottle in Markle’s purse with a different name on

it, she admitted to giving them a false name. She also consented to a search of her

purse, which was on the console between the front driver and passenger seats.

Chief Deputy Amberg gave the purse to Officer Matheny to search. In the purse,

Officer Matheny found a billfold that contained her identification card as well as a

small bag containing a substance later determined to be methamphetamine. Also

found were a hard eyeglasses case that contained a meth pipe, a piece of hanger,

and two straws as well as a bottle that contained methamphetamine. Markle

denied knowing how the items had gotten into her purse. While this was going on,

the younger child was crying, and the older child had unbuckled the car seat and


                                         -2-
was walking around. Markle’s purse had been at least one foot away from the

children.

             Chief Deputy Amberg described the circumstances of the stop in more

detail in the uniform citation:

             On above date and time I observed a red van driving in
             front of me cross over the center line and jerk back over
             into the right lane. At this time I performed a traffic stop
             on the vehicle in question. When I spoke to the driver
             [she] identified herself as BICKY MCCORMICK. The
             driver stated she did not have a drivers license but kept
             grabbing her purse when I asked about the license. I
             identified the passenger in the vehicle as Greg Watts who
             I had previously dealt with a month prior and knew he
             had an active arrest warrant out of Graves [C]ounty.
             After running the information the driver gave me I was
             unable to find anyone matching the information given.
             The driver was asked several times what her name was
             and she insisted her name was Bicky. Inside the vehicle
             there were two small kids. One being 2 years old and the
             other 3 months old. After placing the passenger in
             custody the driver got out of the vehicle and went to the
             passenger side of the car and was messing with the kids.
             At this time she was digging in her purse saying she was
             getting her kids a sucker[.] I noticed a pill bottle in the
             purse that had a different name and asked the female
             who’s [sic] pills and she stated they were hers. The name
             on the pill bottle was Diana Markle and the prescription
             was for oxycodone. At this time I asked the female if
             there was anything else in the purse and she stated no and
             gave consent to search the purse. Inside the purse was a
             TN ID that matched her with the name of Diana Markle.
             The female stated that it was her and she had a suspended
             license that’s why she gave a fake name. Also next to the
             id was a clear bag with white powder. After further
             search of the purse a pink glasses container with a glass
             pipe and another bottle with suspected meth was found in

                                         -3-
              the container. She was arrested for the substances and
              took [sic] to FCDC. Child services was called and was to
              open up an investigation on the matter.

              As a result, Markle was charged by the Fulton County Grand Jury

with a six-count indictment, comprised of two felony charges and four

misdemeanor charges. She was charged with giving officer false name or address

pursuant to Kentucky Revised Statutes (KRS) 523.110(1), operating a motor

vehicle on a suspended or revoked license pursuant to KRS 186.620(2),1 first-

degree possession of a controlled substance (methamphetamine) pursuant to KRS

218A.1415, possession of drug paraphernalia pursuant to KRS 218A.500(2), first-

degree wanton endangerment pursuant to KRS 508.060, and failure of non-owner

operator to maintain required insurance, first offense, pursuant to KRS 304.39-060.

At the arraignment, the court appointed a public defender and ordered Markle to

pay a public defender fee of $200.00 at a rate of $25.00 per month based upon her

receipt of social security disability benefits, and Markle entered a plea of not

guilty.

              A jury trial was held on December 3, 2019. The Commonwealth

presented testimony from Chief Deputy Amberg and Officer Matheny, who

testified about the details of the traffic stop. Eric Vanover from the Kentucky State



1
 This charge was later amended to operating a motor vehicle without a license pursuant to KRS
186.410.

                                             -4-
Police lab testified about the testing of the suspected drugs seized during the stop,

confirming that the substances tested were methamphetamine. At the close of the

Commonwealth’s case, Markle moved for a directed verdict on all charges.

Specifically as to the first-degree wanton endangerment charge, Markle argued the

Commonwealth had not proven the wantonness element. The Commonwealth

responded that there were narcotics in the van at least a foot from the children and

that it had presented sufficient proof on the rest of the charges as well. The court

denied the motion, stating that the motion related to the wanton endangerment

charge was a close call. The court noted that while both children were in car seats,

the officer testified that the drugs were at least a foot away from them. Both the

children and the purse were moveable, and the older child was at an age to get into

things.

             Markle opted to testify in her case-in-chief. She did not know how

the items got into her purse and denied that she used drugs. Watts had given her

back the eyeglasses case, although she did not blame him for placing anything in it.

She also did not call him to testify. Markle renewed her motion for a directed

verdict at the close of her case. She argued that there was no testimony about a

dangerous situation having been created. The Commonwealth pointed to the

testimony that the older child tried to get out of her seat and had been running

around the van while the purse was still in the car and therefore could have gotten


                                         -5-
into the drugs. The court determined that this represented a factual question for the

jury to decide and denied the renewed motion.

             In closing argument, defense counsel stated that Watts had put the

drugs in Markle’s purse, which placed her in the situation with her great-

grandchildren that gave rise to the wanton endangerment charge. He said Watts

had plenty of time to access Markle’s purse where it sat between his seat and the

driver’s seat, such as when Markle was out of the van paying for gas. In its closing

argument, the Commonwealth questioned why Markle had not called Watts or her

former sister-in-law, Lisa, to testify, suggesting that their testimony would not

have supported Markle’s testimony. Markle then moved for a mistrial based upon

the Commonwealth’s closing argument, stating that the Commonwealth had

shifted the burden to her to produce witnesses to defend her testimony. The

Commonwealth countered that Markle had brought Watts into the case and

accused him of placing the drugs in her purse. Therefore, the Commonwealth

continued, caselaw permitted the Commonwealth to comment on the unavailability

of the defense’s witnesses. The court denied the motion.

             Following deliberation, the jury returned a verdict of guilty to all six

charges. The jury then recommended penalties of a three-year sentence for the

wanton endangerment conviction; a two-year sentence for the possession of a

controlled substance conviction; 30 days in the county detention center for the


                                         -6-
convictions of giving the officer a false name, operating a motor vehicle without a

license, and the failure to maintain insurance; and one month in the county

detention center for the possession of drug paraphernalia conviction. The jury

recommended that her sentences should run consecutively for a total of five years.

             At the sentencing hearing, the court confirmed that Markle received

social security disability benefits of just less than $800.00 per month and found

that she was not able-bodied. If given time when she was out of jail, Markle

agreed that she would be able to pay her court costs. The trial court entered a final

judgment memorializing the jury’s verdict on December 20, 2019. In addition to

the prison sentence, the court ordered Markle to pay court costs of $185.00 by

November 15, 2020, and a fee of $20.00 per day for the 19 days she spent in the

custody of the Fulton County Detention Center. By separate order, the court stated

it had heard testimony regarding Markle’s financial status at the time of

sentencing. Based on its findings, the court required Markle to pay the court costs

and fines it assessed. By another separate order, the court addressed the jail fee of

$20.00 per day. The court stated that Fulton County had “adopted a jail fee

ordinance pursuant to applicable statute and has established a jail fee of $20.00 per

day for inmates housed in the Fulton County Detention Center[.]” The court

ordered Markle to pay $380.00 for the 19 days she spent in the detention center.

The court granted Markle’s motion to proceed in forma pauperis on appeal and


                                         -7-
appointed the Department of Public Advocacy to represent her. This appeal now

follows.

               On appeal, Markle asserts that the trial court erred when it denied her

motion for a directed verdict on the wanton endangerment charge, when it allowed

a witness to testify as to drug paraphernalia, and when it levied fees and costs

against her. She also asserts that the Commonwealth impermissibly shifted the

burden of proof in cross-examining Markle and in its closing argument. We shall

address each of these arguments in turn.2

               We shall first consider whether the trial court should have granted

Markle’s motion for a directed verdict on the first-degree wanton endangerment

charge.

                      On motion for directed verdict, the trial
                      court must draw all fair and reasonable
                      inferences from the evidence in favor of the
                      Commonwealth. If the evidence is
                      sufficient to induce a reasonable juror to
                      believe beyond a reasonable doubt that the
                      defendant is guilty, a directed verdict should
                      not be given. For the purpose of ruling on
                      the motion, the trial court must assume that
                      the evidence for the Commonwealth is true,
                      but reserving to the jury questions as to the
                      credibility and weight to be given to such
                      testimony.



2
 Markle has withdrawn the second argument in her brief related to the jury instructions for the
wanton endangerment charge. Therefore, we shall not address that argument.

                                               -8-
             On appellate review, the test of a directed verdict is, if
             under the evidence as a whole, it would be clearly
             unreasonable for a jury to find guilt, only then the
             defendant is entitled to a directed verdict of acquittal.

Perdue v. Commonwealth, 411 S.W.3d 786, 790 (Ky. App. 2013) (citing

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991)). “To defeat a

directed verdict motion, the Commonwealth must only produce ‘more than a mere

scintilla of evidence.’” Lackey v. Commonwealth, 468 S.W.3d 348, 352 (Ky.

2015) (quoting Benham, 816 S.W.2d at 187).

             KRS 508.060(1) codifies the felony of first-degree wanton

endangerment: “A person is guilty of wanton endangerment in the first degree

when, under circumstances manifesting extreme indifference to the value of human

life, he wantonly engages in conduct which creates a substantial danger of death or

serious physical injury to another person.” The Commonwealth based this charge

on the location of Markle’s purse containing methamphetamine in close proximity

in the van to the children. Markle contends that the Commonwealth failed to

establish the wantonness element of this crime because her conduct did not reach

the necessary level of wantonness to prove that offense. And because the

Commonwealth has the burden of proof pursuant to KRS 500.070(1) (“The

Commonwealth has the burden of proving every element of the case beyond a

reasonable doubt,”) Markle argues that the trial court should have granted a

directed verdict on that charge.

                                          -9-
             Markle argues that the evidence presented by the Commonwealth was

that the children were in their car seats while her purse containing the

methamphetamine was in the van. Therefore, the children were unable to access

anything in the purse. The older child was only out of her car seat after the officers

had removed the purse from the van. Merely having the illegal drugs in the

proximity of the children, Markle asserts, was not enough to establish there was a

risk of death or serious physical injury or extreme indifference to the value of

human life. In support of this argument, Markle cites to the Supreme Court of

Kentucky’s opinion in Swan v. Commonwealth, 384 S.W.3d 77 (Ky. 2012).

             In Swan, the Court addressed the differences between first- and

second-degree wanton endangerment:

                    The differences between first- and second-degree
             wanton endangerment are the mental state and degree of
             danger created. As to the mental state, both crimes
             require wanton behavior, but first-degree also requires
             “circumstances manifesting extreme indifference to the
             value of human life,” which has been described as
             “aggravated wantoness.” E.g., Ramsey v.
             Commonwealth, 157 S.W.3d 194, 197 (Ky. 2005). As to
             the danger created, first-degree requires a substantial
             danger of death or serious physical injury, whereas
             second-degree requires only a substantial danger of
             physical injury. The distinction between the two degrees
             of the crime was described in the commentary in part as
             follows:

                   Creation of the two offenses is necessitated
                   by the wide differences in dangerousness
                   that exist with the various types of wanton

                                         -10-
                   conduct. For example, aimlessly firing a
                   gun in public is not as wanton in degree as
                   firing a gun into an occupied automobile and
                   should not carry the same criminal sanction.

             KRS 508.060 Kentucky Crime Commission/LRC
             Commentary (1974). In the examples given, aimlessly
             firing a gun in public would be the second-degree crime
             and firing a gun into an occupied car would be the first-
             degree crime. Or, as described by Professors Lawson
             and Fortune, “Firing a weapon in the immediate vicinity
             of others is the prototype of first degree wanton
             endangerment. This would include the firing of weapons
             into occupied vehicles or buildings.” Robert G. Lawson
             & William H. Fortune, Kentucky Criminal Law § 9-
             4(b)(2), at 388 n. 142 (1998) (citations omitted).

Swan, 384 S.W.3d at 102. The Court held that the firing of guns near the victims

in a living room supported first-degree wanton endangerment convictions, while

the firing of guns not in the immediate vicinity of a person in a back bedroom did

not. Id. at 102-04. Markle contends that, because the older child was unrestrained

only after the purse was out of the van, the situation was more akin to firing a gun

outside of the vicinity of the victim in the bedroom. We disagree.

             Based upon our review of the case, we agree with the Commonwealth

that the trial court properly denied Markle’s motion for a directed verdict on this

charge. The testimony established that Markle’s open purse was on the center

console of the van at least one foot away from the children, who were seated

behind the driver and front passenger seats. Chief Deputy Amberg testified that

the older child had unbuckled her car seat and was walking around the van. There

                                        -11-
was sufficient evidence for the jury to find that Markle’s conduct established that

she had consciously disregarded a substantial and unjustifiable risk that the

children – at least the older child – could have accessed the methamphetamine in

her open purse a foot away. And if either child had ingested the

methamphetamine, it could have resulted in the child’s death or serious physical

injury. Accordingly, it would not have been clearly unreasonable for a jury to find

guilt, and Markle was not entitled to a directed verdict of acquittal on the first-

degree wanton endangerment charge.

             Next, Markle argues that Chief Deputy Amberg’s testimony regarding

the use of straws and a piece of hanger with the use of methamphetamine was not

admissible as he had not been qualified as an expert witness. This issue is

unpreserved, and Markle seeks palpable error review pursuant to Kentucky Rules

of Criminal Procedure (RCr) 10.26. The Supreme Court of Kentucky defined

palpable error review in Schoenbachler v. Commonwealth, 95 S.W.3d 830, 836

(Ky. 2003) (footnotes omitted), as follows:

             A palpable error is one of that “affects the substantial
             rights of a party” and will result in “manifest injustice” if
             not considered by the court, and “[w]hat it really boils
             down to is that if upon a consideration of the whole case
             this court does not believe there is a substantial
             possibility that the result would have been any different,
             the irregularity will be held nonprejudicial.”




                                         -12-
See also Miller v. Commonwealth, 283 S.W.3d 690, 695 (Ky. 2009) (“an

unpreserved error that is both palpable and prejudicial, still does not justify relief

unless the reviewing court further determines that it has resulted in a manifest

injustice; in other words, unless the error so seriously affected the fairness,

integrity, or public reputation of the proceeding as to be ‘shocking or

jurisprudentially intolerable.’”).

             Markle argues that Chief Deputy Amberg should have been qualified

as an expert witness pursuant to Kentucky Rules of Evidence (KRE) 702 before

being permitted to testify as to the use of hanger pieces to push residue into a meth

pipe and of straws to snort methamphetamine. KRE 702 provides:

             If scientific, technical, or other specialized knowledge
             will assist the trier of fact to understand the evidence or
             to determine a fact in issue, a witness qualified as an
             expert by knowledge, skill, experience, training, or
             education, may testify thereto in the form of an opinion
             or otherwise, if:

             (1) The testimony is based upon sufficient facts or data;

             (2) The testimony is the product of reliable principles and
             methods; and

             (3) The witness has applied the principles and methods
             reliably to the facts of the case.

Because Chief Deputy Amberg did not testify as to any training he had in the use

of drug paraphernalia, Markle asserts that this testimony should have been

excluded.

                                          -13-
             The Commonwealth, on the other hand, argues that Chief Deputy

Amberg did not have to be qualified as an expert to offer this testimony. KRE 701

provides:

             If the witness is not testifying as an expert, the witness’
             testimony in the form of opinions or inferences is limited
             to those opinions or inferences which are:

             (a) Rationally based on the perception of the witness;

             (b) Helpful to a clear understanding of the witness’
             testimony or the determination of a fact in issue; and

             (c) Not based on scientific, technical, or other specialized
             knowledge within the scope of Rule 702.

We agree that Chief Deputy Amberg could testify as a lay witness to a reasonable

inference of what these items were used for. In addition, the Commonwealth

points out that the only item listed in the instruction for the possession of drug

paraphernalia charge was the glass pipe found in the eyeglasses case. Accordingly,

the introduction of how the piece of hanger and straws could be used has no

bearing on whether Markle was guilty of possession of drug paraphernalia, and we

find no manifest injustice on this issue.

             For her next argument, Markle asserts that the Commonwealth shifted

the burden of proof during her cross-examination and in the closing argument

related to Markle’s failure to call Watts or her former sister-in-law, Lisa, to support

her defense that the drugs and drug paraphernalia in her purse were not hers but


                                            -14-
were placed there by someone else, namely, Watts or Lisa. During her testimony,

Markle recounted that she had recently retrieved several items that Lisa had stolen

from her, including the eyeglasses case in which the officers found

methamphetamine and drug paraphernalia.

             The first instance took place during Markle’s cross-examination when

the Commonwealth asked her whether she had called Watts to testify, since she

was essentially blaming him for the methamphetamine. Markle responded that she

was not blaming him but rather was stating that Watts gave the eyeglasses case

back to her. She asserts that this line of questioning suggested to the jury that she

had the duty and burden to prove her innocence. This instance was not preserved

for review, and Markle seeks palpable error review.

             The Commonwealth cites to Matthews v. Commonwealth, 371 S.W.3d

743, 751 (Ky. App. 2011), to argue that such questioning was proper:

             It was certainly proper for the Commonwealth to attack
             the credibility of Matthews’ alibi testimony by pointing
             out that he did not call as witnesses any of the people he
             named, including his mother and brother, nor did he
             produce any other documentary evidence to support his
             version of events.

While the Matthews Court was considering such statements in the context of a

closing argument, we agree with the Commonwealth that such questioning as to

Markle’s alibi testimony could have been clarified or further explained on re-direct

examination. We find no palpable error justifying reversal.

                                         -15-
             The second instance occurred during the Commonwealth’s closing

argument, when the Commonwealth Attorney told the jury that Markle failed to

call either Watts or Lisa to testify because she was afraid of what they would say.

Markle moved for a mistrial based on this argument, which the trial court denied.

                    The decision to grant a mistrial is within the sound
             discretion of the trial court and such a ruling will not be
             disturbed absent an abuse of discretion. “A mistrial is an
             extreme remedy and should be resorted to only when
             there appears in the record a manifest necessity for such
             an action or an urgent or real necessity.”

Shemwell v. Commonwealth, 294 S.W.3d 430, 437 (Ky. 2009) (citing Bray v.

Commonwealth, 177 S.W.3d 741, 752 (Ky. 2005)), overruled on other grounds by

Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010).

             In Childers v. Commonwealth, 332 S.W.3d 64, 73 (Ky. 2010),

abrogated on other grounds by Allen v. Commonwealth, 395 S.W.3d 451 (Ky.

2013), the Supreme Court of Kentucky addressed closing arguments, detailing

what the Commonwealth Attorney is permitted to do:

             While the prosecutor has a duty to confine his or her
             argument to the facts in evidence, Caretenders, Inc. v.
             Commonwealth, 821 S.W.2d 83, 89 (Ky. 1991), the
             prosecutor is entitled to draw reasonable inferences from
             the evidence, make reasonable comment upon the
             evidence and make a reasonable argument in response to
             matters brought up by the defendant, Hunt v.
             Commonwealth, 466 S.W.2d 957, 959 (Ky. 1971). See
             also Wheeler v. Commonwealth, 121 S.W.3d 173, 180
             (Ky. 2003). Further, a prosecutor is given wide latitude
             in making arguments to the jury, Williams v.

                                        -16-
             Commonwealth, 644 S.W.2d 335, 338 (Ky. 1982), and
             may “appeal to the jury with all of the power, force, and
             persuasiveness which his learning, skill, and experience
             enable him to command,” Housman v. Commonwealth,
             128 Ky. 818, 110 S.W. 236 (1908).

See also Matthews, supra.

             Here, we find no abuse of discretion in the trial court’s denial of

Markle’s motion for a mistrial. In the closing argument, defense counsel

specifically blamed Watts for placing the drugs in Markle’s purse and pointed out

that he had sufficient time to access her purse in the van when she was not in it.

The Commonwealth had every right to counter this argument by using Markle’s

failure to call Watts or Lisa as witnesses to infer that they would not support her

testimony that the drugs were not hers and that she did not know how the drugs

and paraphernalia got into her purse. Accordingly, we find no palpable or

reversible error on this issue.

             Finally, Markle argues that the trial court erred in imposing a $200.00

public defender fee, $185.00 in court costs, and $380.00 in jail fees. None of these

issues was preserved, but we shall nevertheless review them for abuse of

discretion. See Elliott v. Commonwealth, 553 S.W.3d 207, 210 (Ky. 2018)

(internal quotation marks and citations omitted) (“Kentucky statutory law affords

trial courts immense discretion in setting criminal penalties. Such decisions are

ultimately committed to the trial court’s sound discretion, and we review these


                                         -17-
rulings for an abuse of discretion. So we will not disturb the trial court’s

sentencing determination unless convinced that its decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.”).

             In Spicer v. Commonwealth, 442 S.W.3d 26 (Ky. 2014), the Supreme

Court of Kentucky extensively addressed the issue of costs and fees in criminal

actions. As to the imposition of a public defender fee, the Court stated:

                    Appellant’s third and final argument on appeal is
             against the trial court’s order imposing on Appellant a
             public defender fee of $450.00, court costs of $130.00,
             and an arrest fee of $20.00. Appellant was represented at
             trial by an attorney with the Department of Public
             Advocacy. It appears that this attorney was already
             appointed to Appellant’s case by the time he was
             arraigned in circuit court. At no point does the record
             reflect an assessment of Appellant’s financial status,
             other than that he was represented by a public defender
             throughout the trial proceedings, and he was permitted to
             proceed on appeal in forma pauperis. Appellant argues
             that the order imposing these fees should be vacated
             because he was clearly indigent.

                  Turning first to the imposition of attorney’s fees,
             KRS 31.211 states in pertinent part:

                    At arraignment, the court shall conduct a
                    nonadversarial hearing to determine whether
                    a person who has requested a public
                    defender is able to pay a partial fee for legal
                    representation, the other necessary services
                    and facilities of representation, and court
                    costs. The court shall order payment in an
                    amount determined by the court and may
                    order that payment be made in a lump sum
                    or by installment payments to recover

                                         -18-
      money for representation provided under
      this chapter. This partial fee determination
      shall be made at each stage of the
      proceedings.

The Commonwealth argues that KRS 31.211 makes clear
that, if a court determines that a defendant “is able to pay
a partial fee for legal representation,” then a partial fee
may be assessed for the public defender. KRS 31.211
does not place any limits on the period of time that can
be considered for ability to repay, and the
Commonwealth postures that Appellant will get paid for
the work he does in prison, and can pay the fee from
those sums.

      KRS 31.120, on the other hand, establishes the
procedures by which the trial court is to determine
whether a person is “needy” under the statute for
purposes of eligibility for the appointment of a public
defender. It states in pertinent part:

      (1) (a) The determination of whether a
      person covered by KRS 31.110 is a needy
      person shall be deferred no later than his or
      her first appearance in court or in a suit for
      payment or reimbursement under KRS
      31.211, whichever occurs earlier.

          (b) The court of competent jurisdiction
      in which the case is pending shall then
      determine, with respect to each step in the
      proceedings, whether he or she is a needy
      person. However, nothing shall prevent
      appointment of counsel at the earliest
      necessary proceeding at which the person is
      entitled to counsel, upon declaration by the
      person that he or she is needy under the
      terms of this chapter. In that event, the
      person involved shall be required to make
      reimbursement of the representation if he or

                            -19-
                  she later is determined not a needy person
                  under the terms of this chapter.

                      (c) A person who, after conviction, is
                  sentenced while being represented by a
                  public defender shall continue to be
                  presumed a needy person, and the court, at
                  the time of sentencing, shall enter an Order
                  In Forma Pauperis for purposes of appeal
                  without having to show further proof of
                  continued indigency, unless the court finds
                  good cause after a hearing to determine that
                  the defendant should not continue to be
                  considered an indigent person.

            (Emphasis added.) Appellant in this case was
            represented by a public defender at the time of
            sentencing, and was granted in forma pauperis status on
            appeal. Thus, it is clear his indigency continued
            throughout trial. There is simply no record of any
            hearing in which the trial court later found good cause to
            determine the defendant should not continue to be
            considered an indigent person. Thus, without such
            findings, the court’s imposition of a $450.00 attorney fee
            was improper, and we now vacate it.

Spicer, 442 S.W.3d at 34-35.

            As to the issues of court costs, the Spicer Court instructed:

                   Second, we turn to the issue of court costs and the
            arrest fee. We note there has recently been some
            confusion in this area of law, and we now clarify as
            follows. “[T]his Court has inherent jurisdiction to
            cure . . . errors.” Jones v. Commonwealth, 382 S.W.3d
            22, 27 (citing Travis v. Commonwealth, 327 S.W.3d 456,
            459 (Ky. 2010)). A “sentencing issue” constitutes “a
            claim that a sentencing decision is contrary to statute . . .
            or was made without fully considering what sentencing
            options were allowed by statute. . . .” Jones v.

                                        -20-
Commonwealth, 382 S.W.3d at 27 (Ky. 2011) (citing
Grigsby v. Commonwealth, 302 S.W.3d 52, 54 (Ky.
2010)). The phrase “sentencing is jurisdictional” is
simply a “manifestation of the non-controversial precept
that an appellate court is not bound to affirm an illegal
sentence just because the issue of the illegality was not
presented to the trial court.” Jones v. Commonwealth,
382 S.W.3d at 27.

        The assessment of court costs in a judgment fixing
sentencing is illegal only if it orders a person adjudged to
be “poor” to pay costs. Thus, while an appellate court
may reverse court costs on appeal to rectify an illegal
sentence, we will not go so far as to remand a facially-
valid sentence to determine if there was in fact error. If a
trial judge was not asked at sentencing to determine the
defendant’s poverty status and did not otherwise presume
the defendant to be an indigent or poor person before
imposing court costs, then there is no error to correct on
appeal. This is because there is no affront to justice
when we affirm the assessment of court costs upon a
defendant whose status was not determined. It is only
when the defendant’s poverty status has been established,
and court costs assessed contrary to that status, that we
have a genuine “sentencing error” to correct on appeal.

       In this case, the record does not reflect an
assessment of Appellant’s financial status, other than that
he was appointed a public defender and permitted to
proceed on appeal in forma pauperis. A defendant who
qualifies as “needy” under KRS 31.110 because he
cannot afford the services of an attorney is not
necessarily “poor” under KRS 23A.205. Maynes v.
Commonwealth, 361 S.W.3d 922, 929 (Ky. 2012). Thus,
simply because Appellant was represented by a public
defender does not mean he is necessarily exempt from
court costs. Because the trial judge’s decision regarding
court costs was not inconsistent with any facts in the
record, the decision does not constitute error,


                           -21-
               “sentencing” or otherwise, and we affirm the imposition
               of court costs and the arrest fee.

Spicer, 442 S.W.3d at 35.

               In the present case, the trial court found that Markle was a needy

person pursuant to KRS Chapter 31, appointed a public advocate to represent her,

and found that her financial status permitted the payment of a partial public

defender fee. The Commonwealth has conceded on the public defender fee issue

based upon the holding in Spicer, supra. While we question whether the facts in

the present case were as similar as the Commonwealth stated in its brief, we shall

accept the concession and vacate the imposition of the public defender fee without

further discussion.

               The trial court, in the final judgment, also ordered Markle to pay

$185.00 in court costs. In her brief, Markle combined her arguments relating to the

imposition of a public defender fee and the imposition of court costs, arguing that

she was a needy person pursuant to KRS 31.110(2)(a) for purposes of the public

defender fee and a poor person pursuant to KRS 453.190(2) for purposes of the

court costs.

               KRS 23A.205 provides for the mandatory payment of costs by a

convicted defendant in a criminal matter, with one exception:

               (2) The taxation of court costs against a defendant, upon
               conviction in a case, shall be mandatory and shall not be
               subject to probation, suspension, proration, deduction, or

                                          -22-
            other form of nonimposition in the terms of a plea
            bargain or otherwise, unless the court finds that the
            defendant is a poor person as defined by KRS 453.190(2)
            and that he or she is unable to pay court costs and will be
            unable to pay the court costs in the foreseeable future.

KRS 23A.205(3) permits the court to set up an installment payment plan if a

convicted defendant does not meet the standard of a poor person but cannot pay the

full amount at the time of sentencing. KRS 453.190(2) defines a “poor person” as:

            [A] person who has an income at or below one hundred
            percent (100%) on the sliding scale of indigency
            established by the Supreme Court of Kentucky by rule or
            is unable to pay the costs and fees of the proceeding in
            which he is involved without depriving himself or his
            dependents of the necessities of life, including food,
            shelter, or clothing.

            In Elliott, supra, the Supreme Court of Kentucky addressed the

statutory differences between a needy person and a poor person:

                    In Maynes v. Commonwealth, this Court
            distinguished between an indigent/needy defendant and a
            poor defendant. 361 S.W.3d 922, 928-29 (Ky. 2012).
            An indigent, or needy, defendant is one who is unable “to
            provide for the payment of an attorney and all other
            necessary expenses of representation.” Id. at 929. “A
            poor person means a person who is unable to pay the
            costs and fees of the proceeding in which he is involved
            without depriving himself or his dependents of the
            necessities of life, including food, shelter, or clothing.”
            Id. (citing KRS 453.190(2)) (internal quotations omitted).

                  Indigency and public defender appointment
            determinations require a present tense analysis, while
            poor person status and the imposition of court costs
            require consideration of the defendant’s present ability to

                                       -23-
             pay and his or her ability to pay in the foreseeable future.
             Maynes, 361 S.W.3d at 929. It is therefore well settled
             that an indigent defendant receiving the services of
             appointed counsel is not automatically entitled to a
             waiver of court costs.

553 S.W.3d at 211. Because Markle’s disability benefits amount of $757.00 per

month, or $9,084.00 per year, was well under the amount listed in the federal

guidelines for a household of one person ($12,490.00 per year), Markle asserts that

she was a poor person and should not have to pay court costs.

             The Commonwealth argues that Markle is not permitted to bring the

argument that she is a poor person because she did not request such a

determination from the trial court. Our review of the sentencing hearing reflects

that the trial court confirmed that Markle was receiving social security disability

benefits and was not able-bodied. However, Markle agreed that she would be able

to pay the court costs if given time when she was released from jail. The trial court

opted to defer payment of court costs until November 15, 2020. We find no abuse

of discretion in the court’s decision to impose court costs in this instance.

             Finally, Markle argues that the trial court improperly ordered her to

pay $380.00 for the jail fee, representing $20.00 per day for the 19 days she spent

in the Fulton County Detention Center. KRS 441.265(1) states that “[a] prisoner in

a county jail shall be required by the sentencing court to reimburse the county for




                                         -24-
expenses incurred by reason of the prisoner’s confinement as set out in this section,

except for good cause shown.” KRS 411.265(2)(a)2. goes on to provide that

             [t]he jailer may adopt, with the approval of the county’s
             governing body, a prisoner fee and expense
             reimbursement policy, which may include, but not be
             limited to, the following: . . . A per diem for room and
             board of not more than fifty dollars ($50) per day or the
             actual per diem cost, whichever is less, for the entire
             period of time the prisoner is confined to the jail[.]

Markle argues that the trial court did not include any documentation supporting the

detention center’s adoption of a jail fee policy and that she had established good

cause to be excused from payment of the fee.

             The Commonwealth cites to this Court’s unpublished opinion of

McAllister v. Commonwealth, No. 2019-CA-000243-MR, 2020 WL 4917921 (Ky.

App. Aug. 21, 2020), a case arising from the same circuit court in Fulton County:

                    The order of the circuit court assessing jail fees
             specifically points out that the fee of $22 a day was
             adopted by Fulton County “pursuant to applicable
             statute.” The cases above involved this issue from this
             same circuit wherein there was no indication in the
             record that the per diem rate was established in
             accordance with the statute. Now that the order assessing
             establishes that the per diem fee was established as the
             law requires, and as there was no objection to the manner
             in which the county so established the per diem, the
             assessment shall stand.




                                        -25-
Id. at *3. The present order also includes the recitation that Fulton County had

adopted the jail fee ordinance “pursuant to applicable statute[.]” Therefore, we

find no error in the assessment of a jail fee under Markle’s first argument.

             Likewise, we reject Markle’s additional argument that she had shown

good cause for being exempted from the payment of the fee based upon the failure

of the jailer to take into account that she lived on a subsistence-level income. At

the sentencing hearing, the trial court took into consideration Markle’s ability to

pay before imposing costs and fees. Therefore, we find no abuse of discretion.

We decline to find that “[t]he equities and bounds of fair play demand” that this

Court reverse the orders imposing costs and fees.

             For the foregoing reasons, the final judgment and orders of the Fulton

Circuit Court are affirmed, with the exception of the order requiring Markle to pay

the public defender fee. That order is vacated, and this matter is remanded for the

entry of a judgment consistent with this Opinion.



             ALL CONCUR.




                                         -26-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Julia K. Pearson          Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Stephanie L. McKeehan
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -27-